DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/CN2018/073327 filed on 01/19/2018.

Status of the claims
Claims 1-22 are pending and are under examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 14-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (Feb 2017, J. of Microbiol 37(1): pp 105-108: cited on the IDS).
Regarding claims 1 and 14, Zhao et al. (Feb 2017) teach a method for quantitatively detecting VBNC state bacteria, comprising the following steps:
1) treating the VBNC state bacteria sample to be tested with propidium monoazide to obtain propidium monoazide-treated bacteria (see entire document but particularly the abstract: wherein in the abstract, Zhao et al. teach propidium monoazide (PMA) combined with droplet digital PCR (ddPCR) to test Staphylococcus aureus);
Staphylococcus aureus; Zhao et al. teach the PMA-ddPCR quantitatively detects live bacteria with a detection limit of 10 copy / 20 µl i.e. 500 copies/ mL);
3) determining the number of the VBNC state bacteria to be tested according to the copy number of the target gene (see abstract: wherein Zhao et al. teach minimum Staphylococcus aureus that can be detected was 102 cfu /mL).

Regarding claims 2 and 15, Zhao et al. (Feb 2017) teach wherein the method for treating the VBNC state bacteria to be tested with propidium monoazide comprises the following steps: 
mixing the bacteria solution of the VBNC state bacteria to be tested with propidium monoazide and incubating the resulting mixture to obtain an incubation product (see pg 106, right col., section 1.2.3); 
subjecting the incubation product to light treatment to obtain the propidium monoazide-treated bacteria (see pg 106, right col., section 1.2.3).

Regarding claims 5 and 17, Zhao et al. (Feb 2017) teach wherein the light treatment is illuminating the incubation product at a distance of 20 cm from a 500W halogen lamp for 10-20 min (see abstract wherein Zhao et al. teach irradiation for 15 min and see pg 106, right col., sections 1.2.3 and 1.2.4, wherein Zhao et al. teach irradiation with 500 W light placed 20 cm from the incubation product).
Accordingly, the instant claims 1-2, 5, 14-15 are anticipated by Zhao et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Feb 2017, J. of Microbiol 37(1): pp 105-108: cited on the IDS) in view of Kibbee et al. (2017, Journal of Microbiological Methods, 132, 139– 147) and Polansky (US 2004/0023207).
The teachings and suggestions of Zhao et al. as it regards claim 1 are above.

Claims 4, 16
Regarding claims 4 and 16, Zhao et al. (Feb 2017) teach wherein the incubation condition is 37 °C for 15-30 min (see pg 106, right col., section 1.2.2).

Regarding claims 4 and 16, Zhao et al. (Feb 2017) do NOT teach incubation condition is 30 °C.
Regarding claims 4 and 16, Kibbee et al. (Feb 2017) teach a PMA incubation condition of 30 °C as well-known or conventional.

	It would have been obvious to the ordinary skilled artisan, before the effective filing date of the instant invention to optimize the reaction conditions of the PMA-ddPCR detection method of Zhao et al. for detecting Staphylococcus aureus VBNC so as to be suitable to detect other known VBNC state bacteria, particularly E. coli VBNC. It would have been within the purview of the ordinary skilled artisan to incubate the target VBNC state bacteria containing sample with propidium monoazide (PMA) at 30 °C as the prior art of Zhao et al. and Kibbee et al. encompass the use of incubation temperature(s) around 30 °C for varying incubation lengths of times between 5 min and 30 min. Differences in PMA incubation time lengths, PMA concentration or PMA incubation temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such time lengths, concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955).
In view of all of the teachings and suggestions of the cited references, the instant claims 4 and 16 are prima facie obvious. 

Claim 18
Regarding claim 18, Zhao et al. (Feb 2017) teach a method that provides propidium monoazide and a primer pair of a bacterial target gene (see pg 106, right col., Table 1 which discloses S. aureus nuc-specific primer pair and see pg 106, right col., section 1.2.3 which teach the PMA).

Regarding claim 18, Zhao et al. (Feb 2017) do NOT teach propidium monoazide and a primer pair of a bacterial target gene are packaged together into a kit.

Regarding claim 18, Polansky (US 2004/0023207) taught (paragraph [0919]): “Well known advantages of commercial kits include convenience and reproducibility due to manufacturing standardization, quality control and validation procedures”.

It would have been obvious to the ordinary skilled artisan before the effective filing date of the instant invention to combine propidium monoazide together with a primer pair comprising a bacterial target gene nucleotide sequence into kit for the purpose of practicing the method as taught by Zhao et al.  and in view of Polansky who teach kits as a means for providing convenience and reproducibility.
In view of all of the teachings and suggestions of the cited references, the instant claim 18 is prima facie obvious. 

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Xing-Long Xiao et al. (2013, Canadian journal of microbiology, 59(3): pp.157-163) in view of Kibbee et al. (2017, Journal of Microbiological Methods, 132, 139–147), Zhao et al. (Feb 2017, J. of Microbiol 37(1): pp 105-108: cited on the IDS), GenBank Accession No. JQ907523 (2012), An et al. (US2003/0050470), Shao et al. (2016, Journal of dairy science, 99(12), pp.9570-9580), SantaLucia et al. (2007, HumanaPress: pp 3-33) and Polansky (US 2004/0023207).

Xing-long Xiao et al. (claims 1-2, 4-7, 9, 14-17, 18-22)
Regarding claims 1, 6-7 and 14, Xing-long Xiao et al. teach a PMA-qPCR approach for the detection of viable but nonculturable (VBNC) E. coli O157:H7 in samples from different stress conditions (see pg 158, left col, last para and pg 157, abstract). Xing-long Xiao et al. used 3 different methods to induce viable E. coli O157:H7 cells into a VBNC state in water microcosms (pg 158, left col, last para).
Regarding claims 1 and 14, Xing-long Xiao et al. teach a method comprising:
(1) treating the VBNC state bacteria to be tested with propidium monoazide to obtain propidium monoazide-treated bacteria (see abstract and pg 159, left col., PMA treatment);
Xing-long Xiao et al. teach combining propidium monoazide (PMA) treatment with real-time polymerase chain reaction (PMA–qPCR) for accurate quantification of total, viable, dead, and VBNC cells under different induction microcosm models (abstract and pg 159, left col., PMA treatment).
Further regarding claim 14, Xing-long Xiao et al. teach PMA treatment of E.coli culture (pg 159, left col., PMA treatment).

Regarding claims 1 and 14, Xing-long Xiao et al. teach:
(2) performing a real-time PCR amplification on a target gene in the VBNC state bacteria to be tested with the genomic DNA of the propidium monoazide treated bacteria as a template to obtain a copy number of the target gene (pg 159, left col., section entitled “qPCR amplification reaction”).

Regarding claims 2 and 15, Xing-long Xiao et al. teach wherein the method for treating the VBNC state bacteria to be tested with propidium monoazide comprises the following steps: 
mixing the bacteria solution of the VBNC state bacteria to be tested with propidium monoazide, and incubating the resulting mixture to obtain an incubation product; 
subjecting the incubation product to light treatment to obtain the propidium monoazide treated bacteria (see pg 159, left col., PMA treatment).
Regarding claims 4 and 16, Xing-long Xiao et al. teach room temperature incubation for 5 min (pg 159, left col., PMA treatment).
Regarding claims 5 and 17, Xing-long Xiao et al. teach illuminating the incubation product to cause PMA crosslinking to DNA by a 5 min of exposure to a 650 W halogen light source placed at a distance of 20 cm from the incubation product (pg 159, left col., PMA treatment).

Regarding claim 8, Xing-long Xiao et al. teach wherein the target gene in the E. coli O157:H7 strains is rfbe gene (pg 159, left col., section entitled “qPCR amplification reaction”).

Regarding claim 9, Xing-long Xiao et al. teach a primer pair used for the real-time PCR amplification of the rfbe gene (pg 159, left col., section entitled “qPCR amplification reaction”, wherein Xing-long Xiao et al. teach a 22 bp forward primer that is identical to and indistinguishable from GenBank Accession No. JQ907523 at nucleotides 386-407 and a 23 bp reverse primer that is identical to and indistinguishable from GenBank Accession No. JQ907523 at nucleotides 482-504).

Regarding claims 18-22, Xing-long Xiao et al. teach propidium monoazide and a primer pair suitable for amplification of a target gene in a VBNC bacteria (pg 159, left col., section entitled “qPCR amplification reaction”).
Further regarding claims 19-21, Xing-long Xiao et al. teach rfbe primers that are suitable to amplify E. coli O157:H7 strains (e.g. for amplifying nucleotide sequence at 386-504 of GenBank Accession No. JQ907523).

Omitted from Xing-long Xiao et al. (claims 1-2, 4-5, 9-10, 14, 16-17 and 18-22)
Regarding claims 1 and 14, Xing-long Xiao et al. do NOT teach:
(2) performing ddPCR amplification, and 
(3) determining the number of the VBNC state bacteria to be tested according to the copy number of the target gene.

Regarding claim 2, Xing-long Xiao et al. do NOT teach wherein the ratio of the VBNC state bacteria to be tested to propidium monoazide is 1 X 107 CFU:(15-23) µg.

Regarding claims 4 and 16, Xing-long Xiao et al. do NOT teach wherein the incubation condition is 30 °C for 15-30 min.

Regarding claims 5 and 17, Xing-long Xiao et al. do NOT teach illumination of the incubation product using a 500 W halogen lamp for 10-20 min.

Regarding claim 9, Xing-long Xiao et al. do not teach primers consisting the instant SEQ ID NO: 1 (identical to and indistinguishable from nucleotides 616-635 of GenBank Accession No. JQ907523) and the instant SEQ ID NO: 2 (identical to and indistinguishable from nucleotides 788-808 of GenBank Accession No. JQ907523).

Regarding claim 10, Xing-long Xiao et al. do NOT teach wherein the final concentration of each primer in the primer pair in ddPCR amplification reaction system is 500 nmol/L.

Regarding claims 18-22, Xing-long Xiao et al. do NOT teach a kit.
Bian et al. (2015) (claims 1, 9-11, 14, 18-22)
Bian et al. teach a real-time quantitative PCR (qPCR) method as well as a droplet digital PCR method for detection of E. coli O157:H7 and L. monocytogenes and accurate quantification of DNA copy number of E. coli O157:H7 and L. monocytogenes (see abstract and pg 772, right col., section 2.6 and 2.7 respectively).
Bian et al. compared with ddPCR with qPCR and teach ddPCR has several advantages (see pg 770, right col, last para and pg 771, left col., 1st para). Bian et al. teach (1) ddPCR enables the absolute quantification of target nucleic acid without the reliance on rate-based measurements (CT values) and the need for the use of calibration curves, and (2) ddPCR demonstrates high sensitivity and precision for low copy- number target nucleic acids (see pg 771, left col., 1st para).
Regarding claims 1 and 14, Bian et al. teach:
(2) performing ddPCR amplification (pg 772, right col., section 2.7), and 
(3) determining the number of the VBNC state bacteria (i.e. E.coli O157:H7) to be tested according to the copy number of the target gene (pg 770, right col, last para and pg 775, left col., Figs. 5-6).

Regarding claims 9 and 18-21, Bian et al. teach primer pair used for the ddPCR amplification of the rfbe gene (pg 772, left col, Table 2).

Regarding claim 10, Bian et al. teach wherein the final concentration of each primer in the primer pair in ddPCR amplification reaction system is 500 nmol/L (500 nM) (see pg 772, right col., section 2.6).

Regarding claim 11, Bian et al. teach wherein the annealing temperature of the ddPCR amplification of the rfbe gene is 60 °C (see pg 772, right col., section 2.7).

Omitted from Bian et al. (claims 9-11, 18-22)
 Regarding claims 9-11 and 22, Bian et al. do NOT teach a primer pair consisting of the single-stranded DNA molecule set forth in SEQ ID NO: 1 and the single-stranded DNA molecule set forth in SEQ ID NO: 2.
Regarding claims 18-22, while Xing-long Xiao et al. teach propidium monoazide (PMA) (see Xing-long Xiao et al., pg 159, left col., section entitled “PMA treatment”) as well as a target sequence specific primer pair for hybridizing to a target sequence of E. coli or E. coli O157:H7 or a rfbe-target sequence specific primer pair for hybridizing to a target sequence of E. coli or E. coli O157:H7 (see Xing-long Xiao et al., pg 159, left col., section entitled “qPCR amplification reaction” and Bian et al., pg 772, section 2.5 and Table 1 and pg 772, sections 2.6-2.7), neither Xing-long Xiao et al. nor Bian et al., teach a kit/package comprising these two components.

Zhao et al. (Feb 2017) (claims 1-11, 14-17)
	Regarding claims 1-11 and 14-17, Zhao et al. teach it a matter of routine convention to combine a PMA-ddPCR to detect the VBNC state bacteria (see entire document but particularly, the abstract wherein a PMA-ddPCR is performed on a VBNC staphylococcus aureus sample).

Genbank Accession No. JQ907523 (claims 9-11, 18-22)
Regarding claims 9-11 and 18-22, GenBank teach a 837 bp rfbe gene that is identical to and indistinguishable from the instant SEQ ID NO: 1 at nucleotides 616-635 of GenBank Accession No. JQ907523.
GenBank teach a 837 bp rfbe gene that is identical to and indistinguishable from the instant SEQ ID NO: 2 at nucleotides 788-808 of GenBank Accession No. JQ907523

An et al. (2003), claims 9-11 and 18-22
Regarding claims 9-11 and 18-22, An et al. provided primer and probe design guidance at paragraphs [0065]-[0067]:
"Various probes and primers can be designed around the disclosed nucleotide sequences. Primers may be of any length but, typically, are 10-20 bases in length. By assigning numeric values to a sequence, for example, the first residue is 1, the second residue is 2, etc., an algorithm defining all primers can be proposed:
n to n+y
where n is an integer from 1 to the last number of the sequence and y is the length of the primer minus one (9 to 19), where n+y does not exceed the last number of the sequence. Thus, for a 10-mer, the probes correspond to bases 1 to 10, 2 to 11, 3 to 12 . . . and so on. For a 15-mer, the probes correspond to bases 1 to 15, 2 to 16, 3 to 17 . . . and so on. For a 20-mer, the probes correspond to bases 1 to 20, 2 to 21, 3 to 22 . . . and so on."
Therefore, An et al. not only taught designing primers of any length based on a known sequence, but also taught an algorithm for defining all possible primers of a given length based on a known sequence.  In this respect, An et al. taught that all possible subsequences of a known sequence could be considered as a primer for that sequence.  While An et al. was discussing in particular sequences having to do with prostate, bladder and breast cancer (see Abstract), one of ordinary skill in the art would have recognized that the principles of designing primers and probes based on a disclosed nucleotide sequence would have applied to any nucleotide sequence under study.

SantaLucia et al. (2007), claims 9-11 and 18-22
Regarding claims 9-11 and 18-22, SantaLucia et al. teach on page 14, “over the last 10 years (1996–2006), I have informally polled scientists who are experts in PCR and asked: “What percentage of the time does a casually designed PCR reaction ‘work’ without any experimental optimization?” In this context, “work” means that the desired amplification product is made in good yield with a minimum of artifact products such as primer dimers, wrong amplicons, or inefficient amplification. By “casually designed,” I mean that typical software tools are used by an experienced molecular biologist. The consensus answer is 70–75%.
If one allows for optimization of the annealing temperature in the thermocycling protocol (e.g., by using temperature gradient optimization), magnesium concentration optimization, and primer concentration optimization, then the consensus percentage increases to 90–95%."
Thus, SantaLucia et al. teach primers casually designed to a target sequence have a reasonable expectation of success at hybridizing, amplifying and detecting a target sequence.

Polansky (US2004/0023207) (claims 18-22)
Regarding claims 18-22, Polansky (US 2004/0023207) taught (paragraph [0919]): “Well known advantages of commercial kits include convenience and reproducibility due to manufacturing standardization, quality control and validation procedures”.

Shao et al. (2016) (claim 2)
Regarding claim 2, Shao et al. teach (PMA) and quantitative real-time PCR (qPCR) was used to develop a method to determine the viability of cells of Lactobacillus delbrueckii ssp. bulgaricus ND02 (L. bulgaricus) that may have entered into a viable but nonculturable state. This can happen due to its susceptibility to cold shock during lyophilization and storage. Propidium monoazide concentration, PMA incubation time, and light exposure time were optimized to fully exploit the PMA-qPCR approach to accurately assess the total number of living L. bulgaricus ND02. Although PMA has little influence on living cells, when concentrations of PMA were higher than 30 µg/mL the number of PCR-positive living bacteria decreased from 106 to 105 cfu/mL in comparison with qPCR enumeration.
Shao et al. teach the importance of determining the best concentration of PMA (see pg 9572, right col., sections entitled “Determining the best concentration of PMA” and “qPCR of Living and Dead Cells in Combination with Intercalating PMA” and pg 9573, left col., 1st para below Fig. 1 and pg 9574, right col., section entitled “Determining the best concentration of PMA and pg 9576, left col., 1st para).
Shao et al. teach wherein the ratio of the VBNC state bacteria to be tested to propidium monoazide is 1 X 107 CFU:(15-23) µg (see Shao et al., pg 9575, Fig. 4).

Kibbee et al. (2017) (claims 4-5 and 16-17)
Regarding claims 4 and 16, Kibbee et al. teach wherein the incubation condition is 30 °C for 15-30 min (see Kibbee et al., pg 141, right col, section 2.5 entitled “PMA treatment”, wherein Kibbee et al. disclose a 30 [Symbol font/0xB0]C incubation for 10 min).

Regarding claims 5 and 17, Kibbee et al. teach illumination of the incubation product using a 500 W halogen lamp for 10 min (see Kibbee et al., pg 141, right col, section 2.5 entitled “PMA treatment”, wherein Kibbee et al. discloses incubation of a sample for 10 min using a 500 W halogen placed at a distance of 20 cm from an incubation sample).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the PMA-qPCR method of Xing-long Xiao et al. by performing the qPCR instead as a ddPCR in a manner as taught Bian et al. so as to reap the benefits of ddPCR taught by Bian et al. over qPCR. Bian et al. particularly teach ddPCR as being suitable for accurate quantification of DNA copy number which provides a benefit in the enumeration viable VBNC bacteria. Zhao et al. teach that the prior art already anticipated a PMA-ddPCR to detect VBNC bacteria since Zhao et al. used the PMA-ddPCR to detect viable VBNC Staphylococcus aureus.
The ordinary skilled artisan would have been motivated to contact a sample containing a VBNC bacteria with propidium monoazide (PMA), incubate the mixture of PMA and the VBNC containing sample at a select incubation temperature within room temperature to 37 [Symbol font/0xB0]C, which are incubation temperature(s) established as conventional by Xing-long Xiao et al., Kibbee et al. and/or Shao et al. and would have been further motivated to select/optimize the ratio of bacteria (cfu) to PMA (µg) for the treatment-incubation in a manner as taught by Shao et al. 
The ordinary skilled artisan would have been motivated to irradiate the mixture of PMA and the VBNC containing sample with a 500 W halogen lamp held at a distance of 20 cm apart for 10-20 min in a manner taught by Kibbee et al. so as to selectively intercalate genomic DNA of non-viable bacteria with the PMA, effectively making the genomic DNA of non-viable bacteria unavailable for amplification by a qPCR or ddPCR protocol performed after PMA treatment/incubation.
The ordinary skilled artisan wanting to accurately detect VBNC E. coli or E. coli O157: H7 via the quantitative measurement of DNA copy number of a target gene of VBNC E. coli or E. coli O157: H7 would have been motivated to provide a primer pair for a target sequence of VBNC E. coli or E. coli O157: H7 such as the rfbe gene-specific primer pair taught by Xing-long Xiao et al. or Bian et al., for encapsulation into a droplet of the modified PMA-ddPCR approach made obvious by the teachings and suggestions of Xing-long Xiao et al., Kibbee et al.,  Zhao et al., and Bian et al. 
It would have been in the purview of the ordinary skilled artisan before the effective filing date of the invention to provide a droplet of the ddPCR approach of Xing-long Xiao et al., Kibbee et al.,  Zhao et al., and Bian et al. with each primer of a primer pair being provided at a concentration of 500 nM in a manner as taught by Bian et al. It would also have been prima facie obvious to use a conventional ddPCR amplification protocol . which includes an annealing step performed at 60 [Symbol font/0xB0]C such as that taught by Bian et al.
It would have been prima facie obvious to the ordinary skilled artisan to use alternative but functionally equivalent rfbe targeting primers taught by Xing-long Xiao et al. and Bian et al. for the purpose of identifying VBNC E. coli or E. coli O157: H7 at alternative, but functionally equivalent target sequences. The ordinary skilled artisan, using the guidance provided by An et al. for primer design would have been motivated to select the instant SEQ ID NOS: 1-2, derived from the E. coli rfbe gene sequence having the GenBank Accession No. JQ907523. 
The ordinary skilled artisan would also have had a reasonable expectation of success at making and using all of the instant primers consisting SEQ ID NOS: 1-2 as SantaLucia et al. elaborates that sequences casually designed for use as primers and probe are generally successfully at hybridizing, amplifying and/or detecting, particularly when further optimized as taught by SantaLucia et al.
It would have been obvious to the ordinary skilled artisan before the effective filing date of the instant invention to combine propidium monoazide together with a primer pair comprising a bacterial target gene nucleotide sequence into kit for the purpose of practicing a PMA-qPCR or a PMA-ddPCR method and in view of Polansky who teach kits as a means for providing components for a method together conveniently and for reproducibility of the method.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 1-22 are prima facie obvious.

Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        September 29, 2021